


Exhibit 10.4




RED ROCK PICTURES HOLDINGS, INC.
PLACEMENT AGENT AGREEMENT




Dated as of: April 5, 2007



Newbridge Securities Corporation
1451 Cypress Creek Road, Suite 204
Fort Lauderdale, Florida 33309

Ladies and Gentlemen:

          The undersigned, Red Rock Pictures Holdings, Inc., a Nevada
corporation (the “Company”), hereby agrees with Newbridge Securities Corporation
(the “Placement Agent”) as follows:

          1. Offering.  The Company hereby engages the Placement Agent to act as
its exclusive placement agent in connection with the Standby Equity Distribution
Agreement dated the date hereof between the Company and Cornell Capital
Partners, LP (the “Investor”) (the “Standby Equity Distribution Agreement”),
pursuant to which the Company shall issue and sell to the Investor, from time to
time, and the Investor shall purchase from the Company (the “Offering”) up to
Twenty Million  Dollars ($20,000,000) (the “Commitment Amount”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), at price per
share equal to the Purchase Price, as that term is defined in the Standby Equity
Distribution Agreement.  The Placement Agent services shall consist of reviewing
the terms of the Standby Equity Distribution Agreement and advising the Company
with respect to those terms.

          All capitalized terms used herein and not otherwise defined herein
shall have the same meaning ascribed to them as in the Standby Equity
Distribution Agreement.  The Investor will be granted certain registration
rights with respect to the Common Stock as more fully set forth in the
Registration Rights Agreement between the Company and the Investor dated the
date hereof (the “Registration Rights Agreement”).  The documents to be executed
and delivered in connection with the Offering, including, but not limited, to
the Company’s latest Quarterly Report on Form 10-QSB as filed with the United
States Securities and Exchange Commission, this Agreement, the Standby Equity
Distribution Agreement, and the Registration Rights Agreement are referred to
sometimes hereinafter collectively as the “Offering Materials.”  The Company’s
Common Stock purchased by the Investor under the Standby Equity Distribution
Agreement is sometimes referred to hereinafter as the “Securities.”  The
Placement Agent shall not be obligated to sell any Securities.

          2. Compensation.

                    A.       Upon the execution of this Agreement, the Company
shall issue to the Placement Agent or its designee shares of the Company’s
Common Stock in an amount equal to Ten Thousand Dollars ($10,000) divided by the
volume weighted average price of the Common




1

--------------------------------------------------------------------------------





Stock, as quoted by Bloomberg, LP, on the date hereof (the “Placement Agent’s
Shares”).  The Placement Agent shall be entitled to “piggy-back” registration
rights with respect to the Placement Agent’s Shares, which shall be triggered
upon registration of any shares of Common Stock by the Company pursuant to the
Registration Rights Agreement dated the date hereof.

          3. Representations, Warranties and Covenants of the Placement Agent.

                    A.       The Placement Agent represents, warrants and
covenants as follows:

                               (i)       The Placement Agent has the necessary
power to enter into this Agreement and to consummate the transactions
contemplated hereby.

                               (ii)       The execution and delivery by the
Placement Agent of this Agreement and the consummation of the transactions
contemplated herein will not result in any violation of, or be in conflict with,
or constitute a default under, any agreement or instrument to which the
Placement Agent is a party or by which the Placement Agent or its properties are
bound, or any judgment, decree, order or, to the Placement Agent’s knowledge,
any statute, rule or regulation applicable to the Placement Agent.  This
Agreement when executed and delivered by the Placement Agent, will constitute
the legal, valid and binding obligations of the Placement Agent, enforceable in
accordance with their respective terms, except to the extent that (a) the
enforceability hereof or thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect and
affecting the rights of creditors generally, (b) the enforceability hereof or
thereof is subject to general principles of equity, or (c) the indemnification
provisions hereof or thereof may be held to be in violation of public policy.

                               (iii)      Upon receipt and execution of this
Agreement, the Placement Agent will promptly forward copies of this Agreement to
the Company or its counsel and the Investor or its counsel.

                               (iv)       The Placement Agent will not
intentionally take any action that it reasonably believes would cause the
Offering to violate the provisions of the Securities Act of 1933, as amended
(the “1933 Act”), the Securities Exchange Act of 1934 (the “1934 Act”), the
respective rules and regulations promulgated thereunder (the “Rules and
Regulations”) or applicable “Blue Sky” laws of any state or jurisdiction.

                               (v)       The Placement Agent is a member of the
National Association of Securities Dealers, Inc., and is a broker-dealer
registered as such under the 1934 Act and under the securities laws of the
states in which the Securities will be offered or sold by the Placement Agent
unless an exemption for such state registration is available to the Placement
Agent.  The Placement Agent is in material compliance with the rules and
regulations applicable to the Placement Agent generally and applicable to the
Placement Agent’s participation in the Offering.






2

--------------------------------------------------------------------------------





          4. Representations and Warranties of the Company.

                    A.       The Company represents and warrants as follows:

                               (i)       The execution, delivery and performance
of each of this Agreement, the Standby Equity Distribution Agreement, and the
Registration Rights Agreement has been or will be duly and validly authorized by
the Company and is, or with respect to this Agreement, the Standby Equity
Distribution Agreement, and the Registration Rights Agreement will be, a valid
and binding agreement of the Company, enforceable in accordance with its
respective terms, except to the extent that (a) the enforceability hereof or
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws from time to time in effect and affecting the rights of creditors
generally, (b) the enforceability hereof or thereof is subject to general
principles of equity or (c) the indemnification provisions hereof or thereof may
be held to be in violation of public policy.  The Securities to be issued
pursuant to the transactions contemplated by this Agreement and the Standby
Equity Distribution Agreement have been duly authorized and, when issued and
paid for in accordance with this Agreement and the Standby Equity Distribution
Agreement will be valid and binding obligations of the Company, enforceable in
accordance with their respective terms, except to the extent that (1) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect and affecting the rights
of creditors generally, and (2) the enforceability thereof is subject to general
principles of equity.  All corporate action required to be taken for the
authorization, issuance and sale of the Securities has been duly and validly
taken by the Company.

                               (ii)       The Company has a duly authorized,
issued and outstanding capitalization as set forth herein and in the Standby
Equity Distribution Agreement.  The Company is not a party to or bound by any
instrument, agreement or other arrangement providing for it to issue any capital
stock, rights, warrants, options or other securities, except for this Agreement,
the agreements described herein and as described in the Standby Equity
Distribution Agreement and the agreements described therein.  All issued and
outstanding securities of the Company, have been duly authorized and validly
issued and are fully paid and non-assessable; the holders thereof have no rights
of rescission or preemptive rights with respect thereto and are not subject to
personal liability solely by reason of being security holders; and none of such
securities were issued in violation of the preemptive rights of any holders of
any security of the Company. 

                               (iii)      The Common Stock to be issued in
accordance with this Agreement and the Standby Equity Distribution Agreement
have been duly authorized and, when issued and paid for in accordance with this
Agreement, the Standby Equity Distribution Agreement and the
certificates/instruments representing such Common Stock will be validly issued,
fully-paid and non-assessable; the holders thereof will not be subject to
personal liability solely by reason of being such holders; such Securities are
not and will not be subject to the preemptive rights of any holder of any
security of the Company.

                               (iv)       The Company has good and marketable
title to, or valid and enforceable leasehold estates in, all items of real and
personal property necessary to conduct its business (including, without
limitation, any real or personal property stated in the Offering





3

--------------------------------------------------------------------------------





Materials to be owned or leased by the Company), free and clear of all liens,
encumbrances, claims, security interests and defects of any material nature
whatsoever, other than those set forth in the Offering Materials and liens for
taxes not yet due and payable.

                               (v)       Except as disclosed in the SEC
documents as defined in the Standby Equity Distribution Agreement, there is no
litigation or governmental proceeding pending or, to the best of the Company’s
knowledge, threatened against, or involving the properties or business of the
Company, except as set forth in the Offering Materials.

                               (vi)       The Company is duly organized and
validly exists as a corporation in good standing under the laws of the State of
Nevada.  Except as set forth in the Offering Materials and/or the SEC Documents,
the Company does not own or control, directly or indirectly, an interest in any
other corporation, partnership, trust, joint venture or other business entity. 
The Company is duly qualified or licensed and in good standing as a foreign
corporation in each jurisdiction in which the character of its operations
requires such qualification or licensing and where failure to so qualify would
have a material adverse effect on the Company.  The Company has all requisite
corporate power and authority, and all material and necessary authorizations,
approvals, orders, licenses, certificates and permits of and from all
governmental regulatory officials and bodies (domestic and foreign) to conduct
its businesses (and proposed business) as described in the Offering Materials.
Any disclosures in the Offering Materials concerning the effects of foreign,
federal, state and local regulation on the Company’s businesses as currently
conducted and as contemplated are correct in all material respects and do not
omit to state a material fact.  The Company has all corporate power and
authority to enter into this Agreement, the Standby Equity Distribution
Agreement, the Registration Rights Agreement, and to carry out the provisions
and conditions hereof and thereof, and all consents, authorizations, approvals
and orders required in connection herewith and therewith have been obtained.  No
consent, authorization or order of, and no filing with, any court, government
agency or other body is required by the Company for the issuance of the
Securities or execution and delivery of the Offering Materials except for
applicable federal and state securities laws.  The Company, since its inception,
has not incurred any liability arising under or as a result of the application
of any of the provisions of the 1933 Act, the 1934 Act or the Rules and
Regulations.

                               (vii)       There has been no material adverse
change in the condition or prospects of the Company, financial or otherwise,
from the latest dates as of which such condition or prospects, respectively, are
set forth in the Offering Materials, and the outstanding debt, the property and
the business of the Company conform in all material respects to the descriptions
thereof contained in the Offering Materials.

                               (viii)      Except as set forth in the Offering
Materials and/or the SEC Documents, the Company is not in breach of, or in
default under, any term or provision of any material indenture, mortgage, deed
of trust, lease, note, loan or any other material agreement or instrument
evidencing an obligation for borrowed money, or any other material agreement or
instrument to which it is a party or by which it or any of its properties may be
bound or affected.  The Company is not in violation of any provision of its
charter or by-laws or in violation of any franchise, license, permit, judgment,
decree or order, or in violation of any material statute, rule or regulation. 
Neither the execution and delivery of the Offering Materials nor the issuance
and sale or delivery of the Securities, nor the consummation of any of the
transactions contemplated





4

--------------------------------------------------------------------------------





in the Offering Materials nor the compliance by the Company with the terms and
provisions hereof or thereof, has conflicted with or will conflict with, or has
resulted in or will result in a breach of, any of the terms and provisions of,
or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or pursuant to the terms of any
indenture, mortgage, deed of trust, note, loan or any other agreement or
instrument evidencing an obligation for borrowed money, or any other agreement
or instrument to which the Company may be bound or to which any of the property
or assets of the Company is subject except (a) where such default, lien, charge
or encumbrance would not have a material adverse effect on the Company and (b)
as described in the Offering Materials; nor will such action result in any
violation of the provisions of the charter or the by-laws of the Company or,
assuming the due performance by the Placement Agent of its obligations
hereunder, any material statute or any material order, rule or regulation
applicable to the Company of any court or of any foreign, federal, state or
other regulatory authority or other government body having jurisdiction over the
Company.

                               (ix)       Subsequent to the dates as of which
information is given in the Offering Materials, and except as may otherwise be
indicated or contemplated herein or therein the Company has not (a) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money, or (b) entered into any transaction other than in the ordinary
course of business, or (c) declared or paid any dividend or made any other
distribution on or in respect of its capital stock.  Except as described in the
Offering Materials, the Company has no outstanding obligations to any officer or
director of the Company other than normal payable in connection with services
provided recently.

                               (x)       There are no claims for services in the
nature of a finder’s or origination fee with respect to the sale of the Common
Stock or any other arrangements, agreements or understandings that may affect
the Placement Agent's compensation, as determined by the National Association of
Securities Dealers, Inc.

                               (xi)      The Company owns or possesses, free and
clear of all liens or encumbrances and rights thereto or therein by third
parties, the requisite licenses or other rights to use all trademarks, service
marks, copyrights, service names, trade names, patents, patent applications and
licenses necessary to conduct its business (including, without limitation, any
such licenses or rights described in the Offering Materials as being owned or
possessed by the Company) and, except as set forth in the Offering Materials,
there is no claim or action by any person pertaining to, or proceeding, pending
or threatened, which challenges the exclusive rights of the Company with respect
to any trademarks, service marks, copyrights, service names, trade names,
patents, patent applications and licenses used in the conduct of the Company’s
businesses (including, without limitation, any such licenses or rights described
in the Offering Materials as being owned or possessed by the Company) except any
claim or action that would not have a material adverse effect on the Company;
the Company’s current products, services or processes do not infringe or will
not infringe on the patents currently held by any third party.

                               (xii)       Subject to the performance by the
Placement Agent of its obligations hereunder, the offer and sale of the
Securities complies, and will continue to comply, in all material respects with
the requirements of Rule 506 of Regulation D promulgated by the SEC pursuant to
the 1933 Act and any other applicable federal and state laws, rules, regulations





5

--------------------------------------------------------------------------------





and executive orders.  Neither the Offering Materials nor any amendment or
supplement thereto nor any documents prepared by the Company in connection with
the Offering will contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  All statements of material facts in the Offering Materials are
true and correct as of the date of the Offering Materials.

                               (xiii)      All material taxes which are due and
payable from the Company have been paid in full or adequate provision has been
made for such taxes on the books of the Company, except for those taxes disputed
in good faith by the Company.

                               (xiv)       None of the Company nor any of its
officers, directors, employees or agents, nor any other person acting on behalf
of the Company, has, directly or indirectly, given or agreed to give any money,
gift or similar benefit (other than legal price concessions to customers in the
ordinary course of business) to any customer, supplier, employee or agent of a
customer or supplier, or official or employee of any governmental agency or
instrumentality of any government (domestic or foreign) or any political party
or candidate for office (domestic or foreign) or other person who is or may be
in a position to help or hinder the business of the Company (or assist it in
connection with any actual or proposed transaction) which (A) might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, or (B) if not given in the past, might have had a
materially adverse effect on the assets, business or operations of the Company
as reflected in any of the financial statements contained in the Offering
Materials, or (C) if not continued in the future, might adversely affect the
assets, business, operations or prospects of the Company in the future.

          5. Certain Covenants and Agreements of the Company.

          The Company covenants and agrees at its expense and without any
expense to the Placement Agent as follows:

                    A.       To advise the Placement Agent of any material
adverse change in the Company’s financial condition, prospects or business or of
any development materially affecting the Company or rendering untrue or
misleading any material statement in the Offering Materials occurring at any
time as soon as the Company is either informed or becomes aware thereof.

                    B.       To use its commercially reasonable efforts to cause
the Common Stock issuable in connection with the Standby Equity Distribution
Agreement to be qualified or registered for sale on terms consistent with those
stated in the Registration Rights Agreement and under the securities laws of
such jurisdictions as the Placement Agent shall reasonably request. 
Qualification, registration and exemption charges and fees shall be at the sole
cost and expense of the Company.

                    C.       Upon written request, to provide and continue to
provide the Placement Agent copies of all quarterly financial statements and
audited annual financial statements prepared by or on behalf of the Company,
other reports prepared by or on behalf of the Company for public disclosure and
all documents delivered to the Company’s stockholders.

                    D.       To comply with the terms of the Offering Materials.





6

--------------------------------------------------------------------------------





                    E.       To ensure that any transactions between or among
the Company, or any of its officers, directors and affiliates be on terms and
conditions that are no less favorable to the Company, than the terms and
conditions that would be available in an “arm’s length” transaction with an
independent third party.

                    F.       Upon the effectiveness of a registration statement
covering the Securities, the Company shall promptly provide the Placement Agent
with an opinion of Counsel to the Company, which opinion shall be in form and
substance reasonably satisfactory to and the Placement Agent.

                    G.       At or prior to the Closing, the Company shall have
been furnished such documents, certificates and opinions as it may reasonably
require for the purpose of enabling the Placement Agent to review or pass upon
the matters referred to in this Agreement and the Offering Materials, or in
order to evidence the accuracy, completeness or satisfaction of any of the
representations, warranties or conditions herein contained.

          6. Indemnification and Limitation of Liability.

                    A.       The Company hereby agrees that it will indemnify
and hold the Placement Agent and each officer, director, shareholder, employee
or representative of the Placement Agent and each person controlling, controlled
by or under common control with the Placement Agent within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act or the SEC’s Rules and
Regulations promulgated thereunder (the “Rules and Regulations”), harmless from
and against any and all loss, claim, damage, liability, cost or expense
whatsoever (including, but not limited to, any and all reasonable legal fees and
other expenses and disbursements incurred in connection with investigating,
preparing to defend or defending any action, suit or proceeding, including any
inquiry or investigation, commenced or threatened, or any claim whatsoever or in
appearing or preparing for appearance as a witness in any action, suit or
proceeding, including any inquiry, investigation or pretrial proceeding such as
a deposition) to which the Placement Agent or such indemnified person of the
Placement Agent may become subject under the 1933 Act, the 1934 Act, the Rules
and Regulations, or any other federal or state law or regulation, common law or
otherwise, arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in (a) Section 4 of this
Agreement, (b) the Offering Materials (except those written statements relating
to the Placement Agent given by the Placement Agent for inclusion therein), (c)
any application or other document or written communication executed by the
Company or based upon written information furnished by the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof, or any state securities commission or agency; (ii) the omission or
alleged omission from documents described in clauses (a), (b) or (c) above of a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (iii) the breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement.  The Company
further agrees that upon demand by an indemnified person, at any time or from
time to time, it will promptly reimburse such indemnified person for any loss,
claim, damage, liability, cost or expense actually and reasonably paid by the
indemnified person as to which the Company has indemnified such person pursuant
hereto.  Notwithstanding the foregoing provisions of this Paragraph 7(A), any
such payment or reimbursement by the Company of fees, expenses or





7

--------------------------------------------------------------------------------





disbursements incurred by an indemnified person in any proceeding in which a
final judgment by a court of competent jurisdiction (after all appeals or the
expiration of time to appeal) is entered against the Placement Agent or such
indemnified person based upon specific finding of fact that the Placement Agent
or such indemnified person’s gross negligence or willful misfeasance will be
promptly repaid to the Company.

                    B.       The Placement Agent hereby agrees that it will
indemnify and hold the Company and each officer, director, shareholder, employee
or representative of the Company, and each person controlling, controlled by or
under common control with the Company within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act or the Rules and Regulations, harmless
from and against any and all loss, claim, damage, liability, cost or expense
whatsoever (including, but not limited to, any and all reasonable legal fees and
other expenses and disbursements incurred in connection with investigating,
preparing to defend or defending any action, suit or proceeding, including any
inquiry or investigation, commenced or threatened, or any claim whatsoever or in
appearing or preparing for appearance as a witness in any action, suit or
proceeding, including any inquiry, investigation or pretrial proceeding such as
a deposition) to which the Company or such indemnified person of the Company may
become subject under the 1933 Act, the 1934 Act, the Rules and Regulations, or
any other federal or state law or regulation, common law or otherwise, arising
out of or based upon (i) the material breach of any representation, warranty,
covenant or agreement made by the Placement Agent in this Agreement, or (ii) any
false or misleading information provided to the Company in writing by one of the
Placement Agent’s indemnified persons specifically for inclusion in the Offering
Materials.

                    C.       Promptly after receipt by an indemnified party of
notice of commencement of any action covered by Section 7(A) or (B), the party
to be indemnified shall, within five (5) business days, notify the indemnifying
party of the commencement thereof; the omission by one (1) indemnified party to
so notify the indemnifying party shall not relieve the indemnifying party of its
obligation to indemnify any other indemnified party that has given such notice
and shall not relieve the indemnifying party of any liability outside of this
indemnification if not materially prejudiced thereby.  In the event that any
action is brought against the indemnified party, the indemnifying party will be
entitled to participate therein and, to the extent it may desire, to assume and
control the defense thereof with counsel chosen by it which is reasonably
acceptable to the indemnified party.  After notice from the indemnifying party
to such indemnified party of its election to so assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under such
Section 7(A) or (B), for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof, but the
indemnified party may, at its own expense, participate in such defense by
counsel chosen by it, without, however, impairing the indemnifying party’s
control of the defense.  Subject to the proviso of this sentence and
notwithstanding any other statement to the contrary contained herein, the
indemnified party or parties shall have the right to choose its or their own
counsel and control the defense of any action, all at the expense of the
indemnifying party if (i) the employment of such counsel shall have been
authorized in writing by the indemnifying party in connection with the defense
of such action at the expense of the indemnifying party, or (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
such indemnified party to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, or (iii) such
indemnified party or parties shall have





8

--------------------------------------------------------------------------------





reasonably concluded that there may be defenses available to it or them which
are different from or additional to those available to one or all of the
indemnifying parties (in which case the indemnifying parties shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties), in any of which events such fees and expenses of one additional
counsel shall be borne by the indemnifying party; provided, however, that the
indemnifying party shall not, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstance, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys at any time for all
such indemnified parties.  No settlement of any action or proceeding against an
indemnified party shall be made without the consent of the indemnifying party.

                    D.       In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in
Section 7(A) or 7(B) is due in accordance with its terms but is for any reason
held by a court to be unavailable on grounds of policy or otherwise, the Company
and the Placement Agent shall contribute to the aggregate losses, claims,
damages and liabilities (including legal or other expenses reasonably incurred
in connection with the investigation or defense of same) which the other may
incur in such proportion so that the Placement Agent shall be responsible for
such percent of the aggregate of such losses, claims, damages and liabilities as
shall equal the percentage of the gross proceeds paid to the Placement Agent and
the Company shall be responsible for the balance; provided, however, that no
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the 1933 Act shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  For purposes of this Section
7(D), any person controlling, controlled by or under common control with the
Placement Agent, or any partner, director, officer, employee, representative or
any agent of any thereof, shall have the same rights to contribution as the
Placement Agent and each person controlling, controlled by or under common
control with the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act and each officer of the Company and each director of
the Company shall have the same rights to contribution as the Company.  Any
party entitled to contribution will, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect of
which a claim for contribution may be made against the other party under this
Section 7(D), notify such party from whom contribution may be sought, but the
omission to so notify such party shall not relieve the party from whom
contribution may be sought from any obligation they may have hereunder or
otherwise if the party from whom contribution may be sought is not materially
prejudiced thereby. 

                    E.       The indemnity and contribution agreements contained
in this Section 7 shall remain operative and in full force and effect regardless
of any investigation made by or on behalf of any indemnified person or any
termination of this Agreement.

          7. Payment of Expenses.

          The Company hereby agrees to bear all of the expenses in connection
with the Offering, including, but not limited to the following: filing fees,
printing and duplicating costs, advertisements, postage and mailing expenses
with respect to the transmission of Offering Materials, registrar and transfer
agent fees, escrow agent fees and expenses, fees of the Company’s counsel and
accountants, issue and transfer taxes, if any.





9

--------------------------------------------------------------------------------





          8. Termination.

          This Agreement shall be co-terminus with, and terminate upon the same
terms and conditions as those set forth in the Standby Equity Distribution
Agreement. 

          9. Miscellaneous.

                    A.       This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all which
shall be deemed to be one and the same instrument.

                    B.       Any notice required or permitted to be given
hereunder shall be given in writing and shall be deemed effective when deposited
in the United States mail, postage prepaid, or when received if personally
delivered or faxed (upon confirmation of receipt received by the sending party),
addressed as follows to such other address of which written notice is given to
the others):



If to Placement Agent, to:

Newbridge Securities Corporation



1451 Cypress Creek Road, Suite 204



Fort Lauderdale, Florida 33309



Attention:          Doug Aguililla



Telephone:        (954) 334-3450



Facsimile:         (954) 229-9937

  



If to the Company, to:

Red Rock Pictures Holdings, Inc.



8228 Sunset Blvd. – First Floor



Los Angeles, CA 90046



Attention:     Robert Levy



Telephone:   (301)  474-1219



Facsimile:






With a copy to:

Anslow & Jaclin, LLP



195 Route 9 South, Suite 204



Manalapan, NJ 07725



Attention:        Greg Jaclin, Esq.



Telephone:        (732) 409-1212



Facsimile:         (732) 577-1188

  




                    C.       This Agreement shall be governed by and construed
in all respects under the laws of the State of New Jersey, without reference to
its conflict of laws rules or principles.  Any suit, action, proceeding or
litigation arising out of or relating to this Agreement shall be brought and
prosecuted in such federal or state court or courts located within the State of
New Jersey as provided by law.  The parties hereby irrevocably and
unconditionally consent to the jurisdiction of each such court or courts located
within the State of New Jersey and to service of process by registered or
certified mail, return receipt requested, or by any other manner provided by
applicable law, and hereby irrevocably and unconditionally waive any right to
claim that any





10

--------------------------------------------------------------------------------





suit, action, proceeding or litigation so commenced has been commenced in an
inconvenient forum.

                    D.       This Agreement and the other agreements referenced
herein contain the entire understanding between the parties hereto and may not
be modified or amended except by a writing duly signed by the party against whom
enforcement of the modification or amendment is sought.

                    E.       If any provision of this Agreement shall be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision of this Agreement.




[REMAINDER OF PAGE INTENTIALLY LEFT BLANK]




























11

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties hereto have executed this Placement
Agent Agreement as of the date first written above.



RED ROCK PICTURES HOLDINGS, INC.

  







By:                                                                  



Name:  Robert Levy



Title:     President

  



  



  





NEWBRIDGE SECURITIES CORPORATION

  







By:                                                                  



Name:  Guy S. Amico



Title:     President

  



  
























12

--------------------------------------------------------------------------------